Citation Nr: 1212418	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for a disability of the bilateral legs, claimed as arthritis.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral planovalgus flat feet with plantar fasciitis (bilateral foot disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to September 1988 with reserve service thereafter with periods of active duty for training and inactive duty for training from September 1988 to April 1996.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in pertinent part, granted service connection for a bilateral foot disorder and assigned a 10 percent rating, and denied service connection for a disability of the bilateral legs. 

In December 2010, the Board issued a decision which, in pertinent part, denied the claims at issue. 

In an October 2011 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated that part of the Board decision denying service connection for disabilities of the bilateral legs and an increased rating for the bilateral foot disorder, and remanded the matter for compliance with the instructions in the joint motion. 

The Veteran testified at an April 2010 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran claims entitlement to service connection for disabilities of the bilateral legs and a rating in excess of 10 percent for her service-connected bilateral foot disorder.  For the following reasons, the Board finds that further development is warranted to ensure a full record before these claims can be properly adjudicated. 

In the joint motion for remand, it was found that the Board had failed to address whether service connection was warranted on a direct basis for a bony exostosis of the left fibula which was detected via x-ray during a January 2008 VA examination.  The Board was instructed on remand to make a determination as to whether service connection for this condition is warranted on either a direct basis or as secondary to the Veteran's service-connected bilateral foot disability, as she argued at the April 2010 hearing.  

In light of the discussion in the joint motion, and on further review of the claims file, to include the Veteran's testimony at the April 2010 hearing, the Board finds that a new VA examination is necessary in order to assess the etiology of the Veteran's bony exostosis of the left fibula.  In this regard, under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA has a duty to assist the claimant in the development of a claim, to include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2011).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, the Board finds that the McLendon elements have been met.  Specifically, a May 1988 service treatment record reflects that about a month after entering active service, the Veteran was seen at the McWethy Health Clinic in Fort Jackson, South Carolina where she reported a five-day history of pain in the upper legs.  The Veteran's pain was attributed to "indirect trauma" and she was diagnosed with a muscle strain and put on physical profile for three days.  Thereafter, the Veteran's service treatment records do not reflect complaints or treatment with regard to her legs.  Around the time she separated from this initial period of active service in September 1988, the Veteran signed a statement which was stamped on her April 1988 entrance examination report asserting that her physical condition had not changed since this examination.  

After the Veteran's initial period of active service, which ended in September 1988, she commenced reserve service with periods of active duty for training (ACDUTRA) and inactive duty for training (ACDUTRA) from September 1988 to April 1996.  An April 1992 periodic examination reflects that the Veteran's legs were found to be normal at that time.  However, in the accompanying report of medical history, the Veteran did indicate that she had a history of cramps in her legs.  A physician's notation reflects that the Veteran's cramps were experienced soon after using a home treadmill and occurred more often in the left leg than the right leg.  

The Veteran's post-service medical records are negative for complaints or treatment for leg problems.  At the January 2008 VA examination, the Veteran reported a ten-year history of bilateral lower extremity pain in the thighs, knees, and calves.  The pain was greater in the left lower extremity.  Because the Veteran described a "diffuse" pain, the examiner attributed it to restless leg syndrome or periodic limb movement disorder.  However, an x-ray study performed at this time revealed a bony lesion at the proximal aspect of the left fibula probably representing an exostosis or posttraumatic change.  The examiner did not provide a nexus opinion.

Given the fact that the Veteran reported bilateral leg pain during her initial period of active service in May 1988, which was attributed to "indirect trauma," the Board finds that there is at least an indication that the Veteran's bilateral leg pain and bony exostosis of the left fibula may be associated with her in-service complaints.  See McLendon, 20 Vet. App. at 83.  Moreover, at the April 2010 Board hearing, the Veteran stated that the examiner had attributed the development of the bony exostosis to her service-connected bilateral foot disorder, although such a finding is not reflected in the VA examination report. 

The Board does not possess the medical expertise to determine whether the Veteran's left leg bony exostosis is related to her bilateral leg pain reported in May 1988 or whether it was caused or aggravated by her service-connected bilateral foot disorder.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  
Accordingly, the Board finds that there is insufficient evidence to decide this case.  McLendon, 20 Vet. App. at 83.  

On remand, a new VA examination of the Veteran's legs should be performed.  In the examination report, the examiner should render an opinion as to the likelihood that the Veteran's bilateral leg pain, to include the left leg bony exostosis, was incurred in or aggravated by active service or caused or aggravated by her service-connected bilateral foot disorder. 

With regard to the Veteran's claim for an increased rating for her service-connected bilateral foot disorder, it was noted in the joint motion for remand that the VA examiner found in the January 2008 VA examination report that the Veteran's range of motion of the ankles was normal with 10 degrees dorsiflexion, 30 degrees plantar flexion, 10 degrees inversion, and 5 degrees eversion.  However, under VA law, full range of motion of the ankle is defined as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Thus, the examiner's range of motion measurements indicate that the Veteran's range of motion of the ankles was not normal at the time.  In the joint motion for remand, the Board was instructed to consider these abnormal range of motion measurements or obtain clarification from the examiner.  The Board was also instructed to consider whether the VA examiner's finding of mild degenerative joint disease of the midfoot based on x-ray studies raises a claim for service connection for degenerative joint disease as secondary to the Veteran's service-connected bilateral foot disorder. 

On remand, the agency of original jurisdiction (AOJ) should seek clarification from the VA examiner who examined the Veteran's feet in January 2008 as to whether the Veteran's range of motion measurements of the ankles set forth in the examination report are accurate and, if so, why the examiner considered this range of motion to be normal in light of Plate II. 

The AOJ should also obtain a VA opinion, either from the examiner who examined the Veteran in January 2008 or in connection with a new VA examination, as to whether the Veteran's degenerative joint disease of the feet is caused or aggravated by her service-connected bilateral foot disorder.  If a positive nexus opinion is rendered in this regard, the AOJ should determine whether a separate rating is warranted for this condition.  

Finally, the Board notes that the January 2008 VA examination is now over four years old.  On remand, a new VA examination of the Veteran's feet should be performed to assess the current level of severity of the Veteran's bilateral foot disorder and the resulting functional impairment.  See 38 C.F.R. § 3.327(a) (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The AOJ should also take this opportunity to ask the Veteran to identify any outstanding treatment records pertaining to her claims, and then attempt to obtain them on her behalf if she furnishes the necessary authorization. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be requested to identify any outstanding treatment records pertaining to her bilateral foot disorder and bilateral leg pain.  Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  All efforts to obtain these records must be documented and associated with the claims file. 

2. The Veteran should be scheduled for a VA examination to assess the nature and likely etiology of her bilateral leg pain, to include the bony exostosis of the left fibula.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's bilateral leg pain, to include the bony exostosis of the left fibula, is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  In this regard, the examiner should consider the Veteran's complaints of bilateral leg pain in the May 1988 private treatment record and in the April 1992 report of medical history. 

The examiner should also render an opinion as to whether it is at least as likely as not that the Veteran's bony exostosis of the left fibula was caused or aggravated (i.e. permanently worsened) by her service-connected bilateral foot disorder, or whether such a relationship is unlikely. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. The AOJ should seek clarification from the VA examiner who examined the Veteran's feet in January 2008 as to whether the Veteran's range of motion measurements of the ankles set forth in the examination report are accurate and, if so, why the examiner considered this range of motion to be normal in light of VA's definition of normal range of motion of the ankles set forth in Plate II, which defines normal range of motion as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71a.  If the Veteran's range of motion of the ankles is in fact abnormal, the examiner should state whether this is related to her service-connected bilateral flat feet and plantar fasciitis. 

4. The AOJ should also obtain a VA opinion, either from the examiner who examined the Veteran in January 2008 or in connection with a new VA examination, as to whether the Veteran's degenerative joint disease of the feet (detected via x-ray in January 2008) is caused or aggravated by her service-connected bilateral foot disorder.  If a positive nexus opinion is rendered in this regard, the AOJ should determine whether a separate rating is warranted for this condition.  

5. The Veteran should be scheduled for a VA orthopedic examination to identify and evaluate all impairment involving her service-connected bilateral foot disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  In the examination report, the examiner should address which of the following best characterizes the Veteran's bilateral foot disorder:
* Mild involvement with symptoms relieved by built-up shoe or arch support. 
* Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  
* Severe involvement with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, and whether it is unilateral or bilateral.  
* Pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes or appliances, and whether it is unilateral or bilateral. 
The examiner should also perform range of motion measurements of the ankles.  If the Veteran's ranges of motion are found to be abnormal, the examiner must address whether the limitation is related to the Veteran's service-connected bilateral flat feet and plantar fasciitis.  
The examiner must also discuss the functional impairment resulting from the Veteran's service-connected bilateral foot disorder, particularly with regard to how it affects her ability to work.

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits, to include whether a separate rating is warranted for degenerative joint disease of the feet.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


